Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/19/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811224559.7 application as required by 37 CFR 1.55.

Drawings
The drawing(s) filed on 9/25/2019 and replacement drawing(s) filed on 11/19/2019 are accepted by the Examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior arts: Farrell (US 20200215384 A1), Salamini et al. (US 9990859 B2), North (US 4718662 A), Bergersen (US 5876199 A) and William (US 20180169504) do not explicitly teach two partitions which are oppositely disposed … and the two partitions are placed with an interval between the inner arc plate and the outer arc plate … and the accommodating cavity is separated into an upper accommodating room and a lower accommodating room along a height direction; the upper accommodating room accommodates upper incisors while the lower accommodating room accommodates lower incisors; opposite side ends of the inner arc plate respectively extend away from the accommodating cavity, and opposite side ends of the outer arc plate also respectively extend away from the accommodating cavity.   The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715